DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with William C. Collard (Reg. No. 38411) on 05/04/2022.
	
The claims have been amended as follows:

Listing of Claims:


Claim 18 (Currently Amended): A working method of wherein the photodynamic energy electronic label comprises:
a photodynamic energy converter, configured to convert light energy into electric energy; and
a triggering circuit, connected with the photodynamic energy converter and configured to send out a triggering signal to enable the photodynamic energy electronic label from being in a sleeping state consuming little energy to being in a working state when an output of the photodynamic energy converter reaches a set condition due to illumination on the photodynamic energy electronic label,
wherein the set condition is:
an absolute value of a change value of the output of the photodynamic energy converter is greater than or equal to a set value,
wherein the triggering circuit includes:
an analog-to-digital converting module, configured to convert a voltage signal output by the photodynamic energy converter into a digital signal;
a latch, configured to latch the digital signal output by the analog-to-digital converting module for a set period T;
a digital-to-analog converting module, configured to convert the digital signal output by the latch into an analog voltage signal;
a voltage dividing circuit, configured to carry out voltage division on the analog voltage signal output by the digital-to-analog converting module, to output a voltage-divided signal; and
a comparator, configured to compare the voltage-divided signal output by the voltage dividing circuit to a voltage signal output by the photodynamic energy converter, and when an absolute value of a difference between a voltage signal currently output by the photodynamic energy converter and a voltage signal output by the photodynamic energy converter in a previous period is greater than or equal to the set value, the comparator outputting the triggering signal.
wherein the working method 
under a condition that the triggering circuit detects that an output of the photodynamic energy converter reaches a set condition due to illumination on the photodynamic energy electronic label, sending out a triggering signal to enable the photodynamic energy electronic label from being in a sleeping state consuming little energy to being in a working state,
the set condition is:
an absolute value of a change value of the output of the photodynamic energy converter is greater than or equal to a set value.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187